Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher M. Cavan  on 7/28/22.

The application has been amended as follows:

Claim 1:
An interlocking external actuator (100) for safe external access to an electrical panel board, said electrical panel board having a circuit breaker and housed inside a housing (102), said housing (102) covered by an enclosure door (104), said actuator (100) comprising: a. a handle (110) mounted on an external surface of said enclosure door (104) and configured to be handled for angular displacement; b. a first shaft (112) passing through said enclosure door (104), extending into said housing (102) and facilitating rotation of said handle (110); c. a second shaft (126) coupled to a switching element of said circuit breaker (122), said second shaft (126) configured to engage with said first shaft (112) in a closed state of said enclosure door (104) and thereby facilitate switching of said circuit breaker (122) to ON and OFF states by angular displacement of said handle (110); d. an interlocking mechanism located between said door (104) and said electrical panel board, said interlocking mechanism biased to engage in pushing said door into a closed state and thereby locking said enclosure door (104) in said closed state; wherein said handle (110) is configured to be displaced from a first angular position to a second angular position and from said second angular position to a third angular position away from said first angular position, said circuit breaker (122) configured to be switched from an ON state to an OFF state on displacing said handle (110) from said first angular position to said second angular position, said interlocking mechanism configured to be disengaged through displacement of said handle (112) further to said third angular position and thereby allow opening said enclosure door (104).


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a second shaft (126) coupled to a switching element of said circuit breaker (122), said second shaft (126) configured to engage with said first shaft (112) in a closed state of said enclosure door (104) and thereby facilitate switching of said circuit breaker (122) to ON and OFF states by angular displacement of said handle (110); d. an interlocking mechanism located between said door (104) and said electrical panel board, said interlocking mechanism biased to engage in pushing said door into a closed state and thereby locking said enclosure door (104) in said closed state; wherein said handle (110) is configured to be displaced from a first angular position to a second angular position and from said second angular position to a third angular position away from said first angular position, said circuit breaker (122) configured to be switched from an ON state to an OFF state on displacing said handle (110) from said first angular position to said second angular position, said interlocking mechanism configured to be disengaged through displacement of said handle (112) further to said third angular position and thereby allow opening said enclosure door (104), as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, KUHN (US 4002864 A) in view of  ANDERSON (US 20120234778 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841